internal_revenue_service number release date index number ------------------------------ ----------------------------------------------- ------------------------------------------- -------------------------------- in re ---------------------------------- --------------------------- --------------------------------- ------------------------------ -------------------------------- department of the treasury washington dc person to contact ----------------------------- id no ------------- --------- telephone number --------------------- refer reply to cc psi b09 - plr-155361-03 date november ------------------- --------------------- -------------------------- --------------------------------------------- legend decedent ------------------------------------------------------------------------------ date date trust state year x return preparer dear --------------- decedent’s estate requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make allocations of decedent’s generation-skipping_transfer gst_exemption this is in response to your letter dated date on behalf of ----------------------------------------- ------------- ----------- ------- sec_4 of the trust provides that during the lifetime of decedent the trustee plr-155361-03 the facts and representations submitted are summarized as follows on date decedent established the trust an irrevocable_trust for the benefit of certain nieces and nephews and their descendants sec_3_1 of the trust provides that the trust is irrevocable and that the settler waives all right power or privilege to alter or amend the trust in part or in whole or to revoke or terminate the trust or any trust created thereunder is authorized to make discretionary distributions from the trust as necessary for the beneficiaries’ health education support and maintenance sec_5 provides that after the decedent’s death the trust is to be divided into as many equal shares as there are certain nieces and nephews of the decedent then living and nieces and nephews then deceased leaving issue then living each share created for a living niece or nephew shall be distributed outright to that niece or nephew the trust further provides that if a certain nephew of decedent is then living and has issue then living that nephew will be treated as having predeceased the settler and his share of the trust will instead be allocated to his issue nephew shall be allocated to the then-living issue of that deceased niece or nephew in the manner provided by state probate code if an individual issue of a deceased niece or nephew has reached years of age at the death of the decedent the trustee shall distribute that issue’s share outright to that issue if an individual issue has not reached the age of years at the decedent’s death the trustee shall continue to hold administer and distribute that issue’s share in a separate trust for that issue according to the terms set forth in sec_5 of the trust in year the decedent made cash gifts to the trust totaling dollar_figurex no other gifts were made to the trust in year or in any other year decedent’s form_709 for the year transfer was prepared by return preparer the year form_709 reported the gifts to the trust but through inadvertence no part of the decedent’s gst_exemption was allocated to the gifts made to the trust united_states estate and generation-skipping_transfer_tax return and administering the decedent’s estate it was discovered that no part of the decedent’s gst_exemption was allocated to the gifts to the trust on the decedent’s year form_709 the decedent died on date in the course of preparing the decedent’s form the representative of decedent’s estate has requested the following rulings sec_5 further provides that each share created for a deceased niece or sec_2601 imposes a tax on every generation-skipping_transfer gst a gst sec_2631 provides that for purposes of determining the inclusion_ratio sec_2602 provides that the amount of the tax is the taxable_amount multiplied plr-155361-03 an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to make an allocation of decedent’s gst_exemption with respect to the year transfers to the trust that the allocations will be effective as of the respective dates of the transfers and that the allocations shall be made based on the value of the property transferred to the trust as of the respective dates of the original transfers is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2632 provides that any allocation by an individual of his or her gst sec_2642 provides that in determining whether to grant relief under sec_2642 provides generally that the secretary shall by regulation plr-155361-03 prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government requests for relief under sec_301_9100-3 will be granted when the taxpayer sec_301_9100-3 provides that a taxpayer is deemed to have acted these allocations should be made on a supplemental form_709 united_states based on the facts submitted and the representations made we conclude that plr-155361-03 reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election the requirements of sec_301_9100-3 have been satisfied therefore decedent’s estate is granted an extension of time of days from the date of this letter to make allocations of decedent’s available gst_exemption with respect to the year transfers to the trust the allocations will be effective as of the dates of the transfers to the trust and the gift_tax values of the transfers to the trust will be used in determining the amount of gst_exemption to be allocated to the trust gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 copies are enclosed for this purpose representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code letter is being sent to the representative of decedent’s estate provides that it may not be used or cited as precedent except as specifically ruled herein we express or imply no opinion on the federal in accordance with the power_of_attorney on file with this office a copy of this this ruling is directed only to the taxpayer requesting it sec_6110 the rulings contained in this letter are based upon information and sincerely heather c maloy associate chief_counsel passthroughs and special industries
